In an action to recover damages for personal injuries, the defendant appeals from an order of the Supreme Court, Kings County (Kramer, J.), dated May 10, 2004, which denied his motion for summary judgment dismissing the complaint.
Ordered that the order is reversed, on the law, with costs, the motion is granted, and the complaint is dismissed.
The plaintiff commenced this action to recover damages for personal injuries arising from a motor vehicle accident during which the front of her vehicle came into contact with the passenger side of the defendant’s vehicle at an intersection. The defendant moved for summary judgment dismissing the *431complaint. In support of his motion, the defendant established a prima face entitlement to judgment as a matter of law by presenting evidence that the plaintiff failed to yield the right-of-way after stopping at a stop sign (see Vehicle and Traffic Law § 1142 [a]; Morgan v Hachmann, 9 AD3d 400 [2004]; Meliarenne v Prisco, 9 AD3d 353 [2004]; Willis v Fink, 7 AD3d 519 [2004]; Meretskaya v Logozzo, 2 AD3d 599 [2003]; Yusupov v Lugo, 305 AD2d 496 [2003]). In opposition, the plaintiff failed to raise a triable issue of fact. Ritter, J.P., Smith, Goldstein and Lifson, JJ., concur.